Lupiano and Silverman, JJ., dissent in a memorandum by Silverman, J.,
as follows: We would affirm the grant of summary judgment as against defendant Gerald J. Tucker in his capacity as executor of the estate of Arthur Tucker, deceased (hereinafter “the Estate”), to the same extent as the affirmance by the majority of the grant of summary judgment against defendant Gerald J. Tucker in his individual capacity. We are concerned on summary judgment with facts, not legal theories. When defendant Gerald J. Tucker admitted that a portion of the note remained unpaid, he was admitting, and indeed alleging, a fact — that a portion of the note was unpaid. If a portion of the note remains unpaid, it remains unpaid whether the defendant be Gerald J. Tucker individually or Gerald J. Tucker in his representa*781tive capacity as executor of the estate. Further, Gerald J. Tucker cannot individually admit the fact but say that in his capacity as executor he does not know the fact. Either he knows it or he does not. He is the same person and it is the same fact. In fairness we note that defendant Gerald J. Tucker did not at Special Term say, “Individually I admit this but as executor I do not know.” He merely admitted. It is only an argument of legal theory made in this court that when he admitted the amount was unpaid because he failed to state whether he was admitting individually or in his representative capacity, or both, his admission was only in his individual capacity. Furthermore, it appears that the only defense urged is payment, with or without the claimed oral modification. The executor, as a party against whom a motion for summary judgment is made (on papers evidencing a prima facie case in favor of plaintiff), was obligated “to assemble, lay bare and reveal his proofs, in order to show that the matters set up in his answer are real and are capable of being established upon a trial.” (Di Sabato v Soffes, 9 AD2d 297, 301.) No evidence is presented by anyone to indicate, nor any suggestion made, that at least $11,126 does not remain unpaid and owing.